

116 S3021 IS: Gluten in Medicine Disclosure Act of 2019
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3021IN THE SENATE OF THE UNITED STATESDecember 11, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require the label of a drug that is intended
			 for human use and contains an ingredient that is derived directly or
			 indirectly from a gluten-containing grain to identify each such
			 ingredient, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gluten in Medicine Disclosure Act of 2019. 2.Labeling of drugs with an ingredient made from a gluten-containing grain (a)MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:
				
 (ee)If it is a drug— (1)that is intended for human use;
 (2)that contains an ingredient that is derived directly or indirectly from a gluten-containing grain (including wheat, barley, rye, and crossbred hybrids of such grains); and
 (3)whose label fails— (A)to state that the drug contains such an ingredient; and
 (B)to identify each such ingredient and the type of gluten-containing grain from which it is derived.. (b)ApplicabilitySection 502(ee) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a) of this section, shall apply beginning on the earlier of—
 (1)a date to be determined by the Secretary of Health and Human Services; and (2)the date that is 2 years after the date of the enactment of this Act.